ACCEPTED
                                                                                           12-15-00104-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      6/22/2015 1:42:25 PM
                                                                                             CATHY LUSK
                             CAUSE NO. 12-15-00104-CR                                               CLERK


 RICKY LYNN HARRIS                         §    IN THE
                                           §
 VS.                                       §    TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §    OF APPEALS             TYLER, TEXAS
                                                                  6/22/2015 1:42:25 PM
                               MOTION TO                               CATHY S. LUSK
                                                                           Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 7th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. Ricky Lynn Harris and numbered

       007-1559-14.

3.     Appellant was convicted of Possession of a Controlled Substance PG1<1G.

4.     Appellant was assessed a sentence of ten (10) years confinement in TDCJ-ID.

5.     Notice of Appeal was given on April 21, 2015.

6.     The Clerk's Record was filed on April 28, 2015; the Reporter's Record was filed

       on May 21, 2015.

7.     The Appellant’s Brief is due on June 22, 2015. Counsel requests the Court and

       extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

             A.       Appellant’s Brief in Jason Claire Reese v. State of Texas, cause

                      number 12-14-00363-CR on May 5, 2015;

             B.       Proposed Findings of Fact and Conclusions of Law in Ex parte

                      Delbetric Hodge writ number 241-1479-13A on May 25, 2015;
            C.     Appellant’s Brief in Roger Whitener v. State of Texas, cause no.

                   12-15-00006-CR on May 29, 2015;

            D.     Appellant’s Brief in Larry Maples v. State of Texas, cause no. 12-

                   14-00337-CR on June 1, 2015;

            E.     Appellant’s Brief in Christopher Thurman v. State of Texas, cause

                   no. 12-15-00007-CR on June 10, 2015; and

            F.     Appellant’s Brief in Sidney Lynch v. State of Texas, cause no. 12-

                   15-000088-CR on June 19, 2015.

9.    Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Eastern District of Texas - Tyler

      Division, and hearings in Smith and Van Zandt Counties.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

            A.     Appellant’s Brief in Christopher McLemore v. State of Texas,

                   cause no. 12-15-00091-CR on June 17, 2015;

            B.     Appellant’s Brief in Charlie Motes v. State of Texas, cause no. 12-

                   15-00111-CR on June 23, 2015;

            C.     Appellant’s Brief in Donald Powell v. State of Texas, cause no. 12-

                   14-00355-CR on July 3, 2015;

            D.     Appellant’s Brief in Joe Pittman v. State of Texas, cause no. 12-

                   15-00009-CR on July 13, 2015.;

            E.     Appellant’s Brief in Harold Bass v. State of Texas, cause no. 12-

                   15-00071-CR upon the completion of the Reporter’s Record;

            F.     Appellant’s Brief in Brittany Michelle Barrett v. State of Texas,

                   cause nos. 12-15-00145-CR, 12-15-00146-CR, and 12-15-00147-CR

                   upon completion of the Clerk’s Record and Reporter’s Record;

            G.     Appellant’s Brief in John T. Congleton v. State of Texas, cause no.

                   12-15-00124-CR upon the completion of the Clerk’s Record and

                   Reporter’s Record; and
             H.     On June 4, 2015, Counsel was appointed to represent Clifton

                    Williams in State of Texas v. Clifton Williams, Cause Number

                    114-1505-06. Counsel was appointed to prepare the Clemency

                    Petition. This case is a capital murder and Mr. Williams’ date of

                    execution is set for July 16, 2015.

11.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

12.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (30) days, and for such other and further

      relief as the Court may deem appropriate.



                                         Respectfully submitted,

                                         Law Office of James W. Huggler, Jr.
                                         100 E. Ferguson, Suite 805
                                         Tyler, Texas 75702
                                         Tel: (903) 593-2400
                                         Fax: (903) 593-3830

                                         By: /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.
                                         State Bar No. 00795437
                                         Attorney for APPELLANT

                            CERTIFICATE OF SERVICE


      This is to certify that on June 22, 2015, a true and correct copy of the above and

foregoing document was served on Mike West, Smith County District Attorney’s Office,

100 North Broadway Ave., 4th Floor, Smith County Courthouse, Tyler, Texas 75702,

by regular mail, fax, hand delivery, or electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.